 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   TREASURE ISLAND, LLC,                                      Case No. 2:20-cv-00965-JCM-EJY
 5                    Plaintiff,
 6             v.                                                             ORDER

 7   AFFILIATED FM INSURANCE COMPANY,
 8                    Defendant.
 9

10             Pending before the Court is Defendant’s Motion to File Under Seal.            ECF No. 182.
11   Defendant seeks to file the entirety of its Memorandum of Points & Authorities Regarding Attorney-
12   Client Privilege and all exhibits thereto (ECF No. 181) under seal. Presumably because the entirety
13   of the Memorandum and exhibits are sought to be sealed no unsealed versions of the documents
14   were filed.
15             While the Court understand that the factual material and arguments based on those facts are
16   confidential, the Court is unclear why Defendant believes legal citations and pure legal arguments
17   should be redacted. Moreover, and by way of example only, the Court also does not find standard
18   terms in a retention letter or standard terms and conditions relating to the retention of a consultant
19   necessarily confidential. The Court notes that citations and legal discussions speaking to the issue
20   of attorney-client privilege are not, in and of themselves confidential. Moreover, motions pertaining
21   to attorney-client privilege are not unusual and are not typically redacted in their entirety.
22             Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to File Under Seal (ECF
23   No. 182) is DENIED without prejudice.
24             IT IS FURTHER ORDERED that ECF No. 181, Defendant’s Memorandum of Points &
25   Authorities Regarding Attorney-Client Privilege and all exhibits thereto shall remain temporarily
26   sealed.
27             IT IS FURTHER ORDERED that Defendant shall, no later than July 29, 2021, submit either
28   (1) a revised Motion to Seal explaining why the entirety of its Memorandum and exhibits should
                                                       1
 1   remain sealed in their entirety or (2) a redacted version of the Memorandum and exhibits thereto,

 2   together with a revised Motion to Seal, seeking only to seal the redacted portions of Defendant’s

 3   filing.

 4

 5             DATED this 15th day of July, 2021.

 6

 7                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
